UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2014 Date of reporting period:	August 31, 2014 Item 1. Schedule of Investments: Putnam Global Dividend Fund The fund's portfolio 8/31/14 (Unaudited) COMMON STOCKS (94.9%) (a) Shares Value Aerospace and defense (2.0%) BAE Systems PLC (United Kingdom) 15,520 $114,682 General Dynamics Corp. 1,117 137,670 Northrop Grumman Corp. 626 79,640 Airlines (0.7%) ANA Holdings, Inc. (Japan) 11,000 26,737 Japan Airlines Co., Ltd. (Japan) (UR) 1,600 89,961 Automobiles (1.9%) Daimler AG (Registered Shares) (Germany) 1,539 125,860 General Motors Co. 2,900 100,920 Nissan Motor Co., Ltd. (Japan) 8,800 84,494 Banks (5.6%) Australia & New Zealand Banking Group, Ltd. (Australia) 2,523 78,773 Banco Popular Espanol SA (Spain) 14,399 89,887 Bank of Nova Scotia (Canada) 1,853 122,772 Bank of Queensland, Ltd. (Australia) 9,569 112,427 Commonwealth Bank of Australia (Australia) 982 74,582 HSBC Holdings PLC (United Kingdom) 6,332 68,539 JPMorgan Chase & Co. 3,060 181,917 Natixis (France) 13,233 93,023 Wells Fargo & Co. 1,800 92,592 Beverages (2.8%) Anheuser-Busch InBev NV (Belgium) 1,533 170,308 Dr. Pepper Snapple Group, Inc. 1,742 109,607 PepsiCo, Inc. 1,800 166,482 Capital markets (2.0%) Ashmore Group PLC (United Kingdom) 8,633 50,449 Carlyle Group LP (The) 4,028 133,971 KKR & Co. LP 5,835 137,064 Chemicals (2.9%) BASF SE (Germany) 720 74,066 Dow Chemical Co. (The) 1,613 86,376 OCI Partners LP 5,400 111,510 Potash Corp. of Saskatchewan, Inc. (Canada) 1,300 45,708 Tronox, Ltd. Class A 5,100 154,836 Commercial services and supplies (0.4%) Edenred (France) 1,936 57,414 Communications equipment (0.6%) Cisco Systems, Inc. 3,665 91,588 Construction and engineering (0.7%) ACS Actividades de Construccion y Servicios SA (Spain) 2,849 119,996 Containers and packaging (0.6%) MeadWestvaco Corp. 2,196 94,428 Distributors (0.5%) Pacific Brands, Ltd. (Australia) 178,472 88,342 Diversified consumer services (1.0%) H&R Block, Inc. 4,600 154,238 Diversified financial services (1.2%) Challenger, Ltd. (Australia) 15,587 114,276 CME Group, Inc. 1,094 83,746 Diversified telecommunication services (6.9%) AT&T, Inc. 6,700 234,232 BCE, Inc. (Canada) 1,872 84,277 CenturyLink, Inc. 2,004 82,144 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 1,100 73,795 Spark New Zealand, Ltd. (New Zealand) 42,350 103,968 Telstra Corp., Ltd. (Australia) 18,199 94,503 Verizon Communications, Inc. 3,304 164,605 Vivendi SA (France) 4,894 127,291 Ziggo NV (Netherlands) 3,050 145,073 Electric utilities (2.0%) Duke Energy Corp. 1,057 78,207 FirstEnergy Corp. 2,399 82,142 NextEra Energy, Inc. 900 88,605 SSE PLC (United Kingdom) 3,185 80,265 Energy equipment and services (1.8%) Aker Solutions ASA (Norway) 7,177 108,617 Seadrill, Ltd. (Norway) 1,376 50,662 Transocean, Ltd. (Switzerland) (NON) 3,411 131,231 Food and staples retail (0.6%) Wesfarmers, Ltd. (Australia) 2,434 98,454 Food products (3.9%) Kellogg Co. 2,600 168,922 Kraft Foods Group, Inc. 1,142 67,264 Nestle SA (Switzerland) 2,920 226,622 Orkla ASA (Norway) 6,021 54,401 Pinnacle Foods, Inc. 3,444 111,448 Gas utilities (0.4%) Tokyo Gas Co., Ltd. (Japan) 11,000 62,472 Health-care equipment and supplies (0.3%) Baxter International, Inc. 576 43,188 Health-care providers and services (0.7%) Sonic Healthcare, Ltd. (Australia) 6,809 112,114 Hotels, restaurants, and leisure (1.1%) McDonald's Corp. 406 38,050 TUI Travel PLC (United Kingdom) 23,387 144,627 Household durables (1.7%) Persimmon PLC (United Kingdom) 6,530 143,532 Skyworth Digital Holdings, Ltd. (China) 256,000 137,413 Independent power and renewable electricity producers (2.1%) Abengoa Yield PLC (United Kingdom) (NON) 4,807 192,809 Electric Power Development Co., Ltd. (Japan) 1,800 58,994 NextEra Energy Partners LP (NON) 2,469 86,687 Industrial conglomerates (1.7%) General Electric Co. 6,293 163,492 Siemens AG (Germany) 923 115,626 Insurance (3.8%) Admiral Group PLC (United Kingdom) 3,495 77,460 Allianz SE (Germany) 715 121,944 Delta Lloyd NV (Netherlands) 6,616 159,388 SCOR SE (France) 2,355 72,098 Zurich Insurance Group AG (Switzerland) 626 188,881 Leisure products (0.3%) Hasbro, Inc. 891 46,916 Media (1.3%) Comcast Corp. Class A 2,614 143,064 RTL Group SA (Belgium) 767 74,083 Metals and mining (2.5%) BHP Billiton PLC (Australia) 2,236 70,808 Freeport-McMoRan, Inc. (Indonesia) 2,007 72,995 Hi-Crush Partners LP (Units) 3,703 256,062 Multi-utilities (2.0%) Ameren Corp. 2,095 83,779 Centrica PLC (United Kingdom) 16,480 87,386 Veolia Environnement SA (France) 8,434 154,869 Multiline retail (0.9%) Macy's, Inc. 1,589 98,979 Myer Holdings, Ltd. (Australia) 17,921 40,504 Oil, gas, and consumable fuels (5.9%) Chevron Corp. 1,475 190,939 ENI SpA (Italy) 5,144 128,285 Exxon Mobil Corp. 1,000 99,460 Gaztransport Et Technigaz SA (France) 1,840 119,433 Origin Energy, Ltd. (Australia) 5,684 82,442 Royal Dutch Shell PLC Class A (United Kingdom) 8,364 338,528 Paper and forest products (0.7%) Norbord, Inc. (Canada) 5,000 106,088 Personal products (0.8%) Asaleo Care, Ltd. (Australia) (NON) 69,677 132,102 Pharmaceuticals (11.5%) AbbVie, Inc. 3,665 202,601 Astellas Pharma, Inc. (Japan) 5,100 73,428 AstraZeneca PLC (United Kingdom) 3,841 291,221 Bristol-Myers Squibb Co. 2,400 121,560 Eli Lilly & Co. 3,288 208,985 GlaxoSmithKline PLC (United Kingdom) 6,259 153,214 Johnson & Johnson 1,732 179,660 Merck & Co., Inc. 1,729 103,930 Pfizer, Inc. 8,400 246,876 Sanofi (France) 1,430 156,892 Takeda Pharmaceutical Co., Ltd. (Japan) 2,700 123,264 Real estate investment trusts (REITs) (4.2%) Blackstone Mortgage Trust, Inc. Class A 3,000 87,150 CYS Investments, Inc. 5,200 49,036 Equity Lifestyle Properties, Inc. 2,100 95,949 Gaming and Leisure Properties, Inc. 4,900 163,170 Hannon Armstrong Sustainable Infrastructure Capital, Inc. 4,000 57,960 Healthcare Trust of America, Inc. Class A 2,281 28,398 Hibernia REIT PLC (Ireland) (NON) 52,987 77,977 MFA Financial, Inc. 4,900 41,356 Ventas, Inc. 1,100 72,358 Real estate management and development (0.7%) Nexity SA (France) 2,643 108,021 Semiconductors and semiconductor equipment (2.6%) Intel Corp. 7,108 248,211 Maxim Integrated Products, Inc. 3,300 101,937 Texas Instruments, Inc. 1,359 65,477 Software (1.6%) Microsoft Corp. 5,688 258,406 Technology hardware, storage, and peripherals (2.0%) Apple, Inc. 778 79,745 Canon, Inc. (Japan) 2,100 68,604 Neopost SA (France) 1,227 81,949 Seagate Technology PLC 1,600 100,128 Tobacco (4.4%) Altria Group, Inc. 6,244 268,992 British American Tobacco (BAT) PLC (United Kingdom) 2,697 159,105 Philip Morris International, Inc. 3,268 279,677 Trading companies and distributors (2.0%) ITOCHU Corp. (Japan) 4,300 54,657 Mitsubishi Corp. (Japan) 3,000 62,036 Mitsui & Co., Ltd. (Japan) 9,400 153,226 Rexel SA (France) 3,020 60,117 Transportation infrastructure (0.7%) Sydney Airport (Australia) 27,907 115,462 Wireless telecommunication services (0.9%) Vodafone Group PLC (United Kingdom) 44,728 153,523 Total common stocks (cost $13,673,420) SHORT-TERM INVESTMENTS (3.4%) (a) Shares Value Putnam Short Term Investment Fund 0.04% (AFF) 553,159 $553,159 Total short-term investments (cost $553,159) TOTAL INVESTMENTS Total investments (cost $14,226,579) (b) FORWARD CURRENCY CONTRACTS at 8/31/14 (aggregate face value $5,580,959) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 9/17/14 $245,841 $248,031 $2,190 Euro Sell 9/17/14 92,115 95,287 3,172 Barclays Bank PLC British Pound Sell 9/17/14 206,833 209,379 2,546 Canadian Dollar Buy 10/15/14 228,505 232,837 (4,332) Hong Kong Dollar Buy 11/19/14 176,682 176,698 (16) Citibank, N.A. British Pound Sell 9/17/14 54,282 54,523 241 Danish Krone Buy 9/17/14 88,403 91,674 (3,271) Euro Sell 9/17/14 61,893 64,144 2,251 Japanese Yen Buy 11/19/14 119,229 120,825 (1,596) Credit Suisse International Australian Dollar Sell 10/15/14 208,961 211,351 2,390 British Pound Sell 9/17/14 34,361 34,665 304 Canadian Dollar Sell 10/15/14 50,442 51,795 1,353 Japanese Yen Buy 11/19/14 64,409 65,230 (821) New Zealand Dollar Sell 10/15/14 93,633 98,451 4,818 Norwegian Krone Buy 9/17/14 60,652 62,424 (1,772) Swedish Krona Buy 9/17/14 85,471 90,342 (4,871) Swiss Franc Sell 9/17/14 38,129 40,035 1,906 Deutsche Bank AG Australian Dollar Sell 10/15/14 134,837 137,196 2,359 British Pound Sell 9/17/14 480,395 488,503 8,108 Euro Sell 9/17/14 369,249 382,158 12,909 Goldman Sachs International Euro Sell 9/17/14 311,036 322,284 11,248 HSBC Bank USA, National Association British Pound Buy 9/17/14 200,358 202,106 (1,748) Canadian Dollar Buy 10/15/14 210,680 214,679 (3,999) Euro Buy 9/17/14 339,420 351,507 (12,087) JPMorgan Chase Bank N.A. British Pound Buy 9/17/14 138,441 141,936 (3,495) Canadian Dollar Sell 10/15/14 71,758 72,360 602 Euro Sell 9/17/14 168,594 173,261 4,667 Norwegian Krone Sell 9/17/14 225,433 233,516 8,083 Singapore Dollar Buy 11/19/14 86,544 86,632 (88) Swedish Krona Buy 9/17/14 63,667 66,447 (2,780) Swiss Franc Buy 9/17/14 23,422 23,944 (522) State Street Bank and Trust Co. Australian Dollar Sell 10/15/14 269,582 272,579 2,997 Israeli Shekel Buy 10/15/14 29,720 30,989 (1,269) Japanese Yen Buy 11/19/14 96,814 97,768 (954) Swedish Krona Buy 9/17/14 36,326 37,907 (1,581) Swiss Franc Buy 9/17/14 34,643 35,414 (771) WestPac Banking Corp. Euro Buy 9/17/14 169,118 173,083 (3,965) Japanese Yen Buy 11/19/14 87,879 88,999 (1,120) Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2013 through August 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $16,199,550. (b) The aggregate identified cost on a tax basis is $14,219,808, resulting in gross unrealized appreciation and depreciation of $1,837,092 and $128,377, respectively, or net unrealized appreciation of $1,708,715. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $442,049 $11,628,288 $11,517,178 $304 $553,159 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (UR) At the reporting period end, 400 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights. At the close of the reporting period, the fund maintained liquid assets totaling $26,053 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 49.3% United Kingdom 12.9 Australia 7.6 France 6.5 Japan 5.8 Switzerland 3.4 Germany 2.8 Canada 2.3 Netherlands 1.9 Belgium 1.5 Norway 1.3 Spain 1.3 China 0.9 Italy 0.8 New Zealand 0.7 Ireland 0.5 Indonesia 0.5 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $28,674 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $1,421,022 $— $— Consumer staples 2,013,384 — — Energy 1,249,597 — — Financials 2,835,164 — — Health care 2,016,933 — — Industrials 1,350,716 — — Information technology 1,096,045 — — Materials 1,072,877 — — Telecommunication services 1,263,411 — — Utilities 1,056,215 — — Total common stocks — — Short-term investments 553,159 — — Totals by level $— $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $21,086 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $72,144 $51,058 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$6,800,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. WestPac Banking Corp. Total Assets: Forward currency contracts# $5,362 $2,546 $2,492 $10,771 $23,376 $11,248 $— $13,352 $2,997 $— $72,144 Total Assets $5,362 $2,546 $2,492 $10,771 $23,376 $11,248 $— $13,352 $2,997 $— $72,144 Liabilities: Forward currency contracts# $— $4,348 $4,867 $7,464 $— $— $17,834 $6,885 $4,575 $5,085 $51,058 Total Liabilities $— $4,348 $4,867 $7,464 $— $— $17,834 $6,885 $4,575 $5,085 $51,058 Total Financial and Derivative Net Assets $5,362 $(1,802) $(2,375) $3,307 $23,376 $11,248 $(17,834) $6,467 $(1,578) $(5,085) $21,086 Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— Net amount $5,362 $(1,802) $(2,375) $3,307 $23,376 $11,248 $(17,834) $6,467 $(1,578) $(5,085) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 28, 2014
